DETAILED ACTION

This Office action is in response to the amendment filed August 26, 2022.
Claims 1, 3-11, 13-16, and 18-23 are pending and have been examined.
Claims 1, 3, 4, 11, 13, 14, 16, 18, and 19 have been amended.
Claim 2, 12, and 17 have been cancelled.
Claims 21-23 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 11, 15, 16, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zelle (WO 2021/145862). 

Regarding claim 1, Zelle discloses:
obtaining input data pertaining to one or more operations within one or more web 5application programming interface calls (see at least paragraph 34, Web API; paragraph 45, receive request to access or retrieve computer asset); 
predicting at least one operation to be requested in a given web application programming interface call by processing the input data and data pertaining to the given web application programming interface call using one or more machine learning techniques (see at least paragraph 5, machine learning model predicts a next activity on said one communicating device based on the analysis of the sequence of one or more prior activities; paragraph 36); and 
performing at least one automated action based at least in part on the at least one predicted 10operation (see at least paragraph 5, preemptively search a computer network based on the predicted next activity to find a computer asset, and preload the found computer asset to a storage in said one communicating device; paragraph 36);
wherein performing the at least one 15automated action comprises outputting at least one instruction to at least one microservice application to perform one or more preemptive computations pertaining to the at least one predicted operation (see at least paragraph 6, render the computer assets in response to a further activity on the device and the further activity can match the predicted next activity; paragraph 34, computer assets using Web APIs; Paragraph 60, APIs including REST API and other services APIs) and store results of the one or more preemptive computations (see at least paragraph 39, the preloaded webpage results can be stored in memory);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (see at least fig 2 and 3)

Regarding claim 5, the rejection of claim 1 is incorporated, and Zelle further discloses:
wherein the one or more machine learning techniques comprise one or more supervised learning classification algorithms (see at least paragraph 64, supervised machine learning)

Regarding claim 6, the rejection of claim 5 is incorporated, and Zelle further discloses:
wherein the one or more supervised learning classification algorithms comprise one or more of at least one random forest algorithm and at least one Gaussian naive Bayes algorithm (see at least paragraph 64, Naïve Bayes)

Regarding claim 7, the rejection of claim 1 is incorporated, and Zelle further discloses:
training the one or more machine learning techniques using machine data logs (see at least paragraph 65, training for the machine learning models includes activity log data)

Regarding claim 9, the rejection of claim 1 is incorporated, and Zelle further discloses:
wherein the input data comprise 15historical data pertaining to sequences of operation calls within the one or more web application programming interface calls (see at least paragraph 76, historical activity data; paragraphs 68 and 91; paragraph 8)

Regarding claims 11, 15, 16, 20, 21, and 23, the scope of the instant claims does not differ substantially from that of claims 1, 5, and 6.  Accordingly, claims 11 and 16 are rejected for the same reasons as claim 1, and claims 15 and 20 are each rejected for the same reasons as claims 5 and 6.  Claims 21 and 23 are rejected for the same reasons as claims 7 and 9, respectfully.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 10, 13, 14, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zelle (WO 2021/145862) in view of Lymberopoulos (US 2013/0226837).

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Zelle does not explicitly disclose, but Lymberopoulos discloses:
wherein performing the at least one automated action comprises instructing the at least one microservice application to store the results of the one 20or more preemptive computations until a given temporal period has expired (see at least paragraph 15, determine probability of user accessing given content within the next time quantum of arbitrary length; paragraph 29, noting prefetching data in a timely manner where the data is still fresh and non-stale)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zelle by adapting the teachings of Lymberopoulos.  Both references deal with prefetching website data using machine learning.  The combination allows for a faster web browsing experience (Lymberopoulos ¶48).

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Zelle does not explicitly disclose, but Lymberopoulos discloses:
wherein performing the at least one automated action comprises determining a resource property key value pertaining to the at least one predicted operation, at least one metadata key value pertaining to the at least one predicted 25operation, and a timestamp associated with the one or more preemptive computations (see at least table 1 and paragraph 31; paragraph 22, user information; paragraph 27, whether user clicks prefetched URL; paragraph 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zelle by adapting the teachings of Lymberopoulos.  Both references deal with prefetching website data using machine learning.  The combination allows for a faster web browsing experience (Lymberopoulos ¶48).

Regarding claim 8, the rejection of claim 7 is incorporated.  However, Zelle does not explicitly disclose, but Lymberopoulos discloses:
wherein the training comprises organizing machine learning features using an N-dimension feature matrix, and wherein the 10machine learning features comprise time between operations in web application programming interface calls, user click interactions that are translated to web application programming interface call operation requests, user information, and application information (see at least table 1 and paragraph 31; paragraph 22, user information; paragraph 27, whether user clicks prefetched URL; paragraph 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zelle by adapting the teachings of Lymberopoulos.  Both references deal with prefetching website data using machine learning.  The combination allows for a faster web browsing experience (Lymberopoulos ¶48).

Regarding claim 10, the rejection of claim 9 is incorporated.  However, Zelle does not explicitly disclose, but Lymberopoulos discloses:
wherein the historical data comprise information pertaining to at least one of operation types, timestamps, user identifiers, 20and resource identifiers (see at least table 1 and paragraph 31; paragraph 22, user information; paragraph 27, whether user clicks prefetched URL; paragraph 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zelle by adapting the teachings of Lymberopoulos.  Both references deal with prefetching website data using machine learning.  The combination allows for a faster web browsing experience (Lymberopoulos ¶48).

Regarding claims 13, 14, 18, and 19, the scope of the instant claims does not differ substantially from that of claims 3 and 4.  Accordingly, claims 13 and 14 and 18 and 19 are rejected for the same reasons as claims 3 and 4, respectively.  Claim 22 is rejected for the same reasons as claim 8.

Response to Arguments
Rejection of claims under §102(a)(2):
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Zelle does not disclose one operation to be requested in a given web application programming interface call.  Applicant also asserts Zelle does not disclose performing the automated action comprises outputting an instruction to a microservice application and storing the results of the preemptive computations.  Examiner respectfully disagrees.  Zelle in paragraph 6 discusses rendering the asset when activity matched the predicted activity and paragraph 39 discloses storing rendered results when activity matches the predicted activity.  Paragraph 34 discusses the devices accessing computer assets using web APIs.  Although Zelle does not specifically recite the term “microservice” it does denote the use of modular services (figs 1 and 6, content service; paragraph 60, use of various APIs including service APIs to access assets; paragraph 126, the application may accept connections to service requests from clients; fig 6, network connected services, and local libraries).  The examined application’s specification provides a specific example where a microservice would utilize a RESTful API and Zelle contemplates the same where an application would utilize a REST API to communicate with the assets (¶60).  Therefore the prior art does disclose one operation to be requested in a given web application programming interface call and performing the automated action comprises outputting an instruction to a microservice application and storing the results of the preemptive computations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi and Chen discloses predictive techniques using machine learning to prefetch videos a user is likely to select when using an application in a microservice architecture (Choi ¶24, 34 and Chen ¶30, 42).  Mazed discloses a predictive memory prefetcher enabled by AI which predicts when to fetch data into cache (¶640).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/
SPE, AU 2192/2194